Appeal by certain certificate holders from an order of an official referee, to whom the proceeding had been referred, on consent, to hear and determine, denying their motion to vacate fifty-one separate orders in which were contained an allowance to the attorneys for the successor trustees. The appellant certificate holders do not on the appeal contest the amount of the allowances. They assert that no allowance could be made because of a claimed adverse interest on the part of one of the members of the law firm, as a consequence of his ownership of stock in a corporation which had a servicing contract with the trustees under each series. Appeal dismissed, without costs. There is no statutory authority for an appeal to this court from an order of an official referee to whom the matter had been referred to hear and determine. (Johnson v. International Harvester Co., 236 App. Div. 618; Croveno v. Atlantic Ave. R. R. Co., 150 N. Y. 225, 228; Clens Falls Ins. Co. v. Extension D. Co. [ Nos. 1-4], 154 App. Div. 305; Matter of Pariser, 231 id. 762.) In instances where such appeals have been entertained, the question of nonappealability was not raised. We have examined the merits, however, and find that the order of the official referee was in all respects proper. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.